     Case: 1:18-cr-00778 Document #: 23 Filed: 11/26/19 Page 1 of 1 PageID #:163

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:18−cr−00778
                                                           Honorable Manish S. Shah
Kenneth Johnson
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 26, 2019:


        MINUTE entry before the Honorable Manish S. Shah: as to Kenneth Johnson. At
the defendant's request and with no objection from the government, the sentencing on
12/3/19 is reset to 2:00 p.m. Please note, this is just a change of time. Notices mailed.
(psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
